DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-19-21 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 7/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,295,504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Claims 1-8 and 10 are allowed.

Reasons for Allowance

The prior art of McGill teaches a piezoelectric substrate (In Fig. 1 and in Col. 2, lines 10-20) but does not teach or suggest a sensing oscillator formed from a piezoelectric material having an upper surface and a reference oscillator coupled to the sensing oscillator that is configured to detect any collisions of the at least one molecule with at least one of the plurality of walls based on a change in a change of relative phase between the sensing oscillator and the reference oscillator.

The prior art of Frye teaches a piezoelectric substrate, a silane, a plurality of pores, and a molecular species with a reactive group (In Fig. 1, Col. 8, lines 32-56) but is silent to wherein the upper surface defines a plurality of pores in the piezoelectric material of the upper surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798